Title: To George Washington from Major General Israel Putnam, 16 December 1777
From: Putnam, Israel
To: Washington, George



Dear sir
Sawpitts [N.Y.] 16th Decemr 1777

I was last Evening favd with your two Letters of the 28th Ulto and 2nd Inst: with a Remonstrance from Mr Drake inclosd that peice I do aver is made up of Falcity and Misrepresentation, at least what has ever come to my knowledge.
I have ever Acted as near your Excellency’s Orders of last Winter as was in my power—nor has any property been disposd of for the Benefit of the Captors, unless such as was taken in the Actual Possession of the Enemy—General Parsons, and the Sequestrators have had some dispute, Respecting Cattle that was taken from the Enemy while they were at Verplanks Point and up the River, which I suppose has Occationd this Remonstrance—I could give you Mr Drakes Character in full, but Refer you to Major Yates my Aid-de-Camp who is on his way to Baltimore.
The Troops at this place shall be Removed to Fish Kill Agreeable to your Orders as speedily as possible, and nothing in my Power Shall be wanting to secure the River, against any further Attempts of the Enemy, but Works without men will Answer but Little purpose—I am sorry to Inform Your Excellency that I have Reason to fear Cols. Saml B. Webb, & Eli, are prisoners with the Enemy, and some men, the Number as yet Uncertain as the Expedition was on Long Island, and Numbers of the Men have gone to the East End—Major Yates can give your Excellency

the particulars, of this affair—and what Object we had in View. I Beg Leave to Refer you to him for every particular Respecting this department. I am Dr Sir Your Most Obedt Servt

Israel Putnam


P.S. Since I had the Misfortune to Loose Mrs Putnam the Circumstances of my Family are such as makes it Absolutely Necessary that I might have a Little time to go home, to settle my affairs. if you think it not Inconsistant with the Service, I shall be glad of your approbation. Yours &c.


I.P.

Your Letter of the 19th Ulto is Just Come to hand.

